DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 11/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The copy of the 10th foreign reference listed in IDS 11/5/2020 “KR 20060036171” was missing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23 – 30, 32 – 35, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes).
Regarding claim 21, Forbes teaches: a system for managing power information for generating operating reserves on an electric power grid comprising:
a server constructed and configured for communicating Internet Protocol (IP)-based messages with at least one grid element; (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming and power supplying devices; power consuming and power supplying devices are grid elements)
a database for storing information including data from at least one meter or sub-meter relating to activities of the at least one grid element; (Fig. 2, [0060] - - ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; power consumption data represents activities by one device for consuming power; [0082] - - power available for dispatch from a power generation device 96; [0091] - - smart meter communicates to ALD) 
a coordinator for routing the IP-based messages between the server and the at least one grid element; (Fig. 2, [0060] - - the ALC is interpreted as a coordinator for routing messages between the ALD and the power consuming devices)
wherein the IP-based messages comprise a setting that affects an amount of power consumed and a second setting and/or setting adjustment that affects an amount of power available to be reduced to the at least one grid element ([0054] - - ALC controls smart appliances, e.g. raising or lowering set temperature; the set temperature affects amount of power consumed and affects amount of power available to be reduced; [0056] set temperatures for HVAC, furnace and refrigerator are multiple settings ); and
wherein the server initiates power control instructions causing the at least one grid element to reduce consumed power ([0063] - - “Cut” command), and a measurement and verification is generated for an actual reduction in consumed power for the at least one grid element ([0063] - - “Read Meters” command; [0130] - - “The measurement data supplied by each active load client 300 may be verified by the utility or 3rd party”.).

Regarding claim 23, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the measurement and verification is generated by a smart meter ([0091] - - smart meter communicates to ALD).

Regarding claim 24, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: a smart thermostat is operable to receive the IP- based messages from the server, and wherein the smart thermostat is operable to reduce consumed power by the at least one grid element based on the IP-based messages ([0054] - - smart thermostat receives command and controls HVAC based on the command).

Regarding claim 25, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the at least one grid element includes at least one climate control device, the IP-based messages include at least one set point for the climate control device, and the smart thermostat is operable to reduce consumed power by the at least one climate control device based on the at least one set point ([0054] - - smart thermostat receives command and controls HVAC by raising or lowering the set temperature).

Regarding claim 26, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the server generates customer profiles associated with the at least one grid element ([0048] - - at a service point, customer personal settings are customer profiles) and aggregates the customer profiles into a plurality of groups based on at least one predetermined criterion ([0048] - - a group of service points is interpreted as a group of customers; it is grouped based on receiving power from a municipality;).

Regarding claim 27, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the database stores the customer profiles associated with the at least one grid element, and wherein each of the customer profiles includes customer energy consumption patterns ([0067] - - the ALD database stores customer preferences; customer preferences includes set points and maximum permitted variances; these are energy consumption patterns).

Regarding claim 28, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the coordinator includes advancing metering infrastructure (Fig. 4, [0082] - - ALC includes smart meter interface and communicates with a smart meter; this is advancing metering infrastructure).

Regarding claim 29, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the measurement and verification is generated at the at least one meter ([0063] - - ALD read meters; [0130] - - measurable and verifiable power consumption data;).
	
Regarding claim 30, Forbes teaches: a system for managing power information for generating operating reserves on an electric power grid comprising:
a server constructed and configured for communicating Internet Protocol (IP)-based messages with a plurality of grid elements; (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming and power supplying devices; power consuming and power supplying devices are grid elements)
wherein the plurality of grid elements includes at least one coordinating grid element, operable to send instructions for controlling one or more of the plurality of grid elements; (Fig. 2, [0060] - - the ALC is interpreted as a coordinator for routing messages between the ALD and the power consuming devices)
wherein the IP-based messages comprise set points to increase or decrease an amount of power available to be reduced to the at least one grid element ([0054] - - ALC controls smart appliances, e.g. raising or lowering set temperature; the set temperature affects amount of power consumed and affects amount of power available to be reduced); and
wherein the server initiates power control instructions to the coordinating grid element, the coordinating grid element controlling the one or more of the plurality of grid elements to reduce consumed power ([0063] - - “Cut” command), and a measurement and verification is generated for an actual reduction in consumed power for the one or more of the plurality of grid elements ([0063] - - “Read Meters” command; [0130] - - “The measurement data supplied by each active load client 300 may be verified by the utility or 3rd party”.).

Regarding claim 32, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the IP-based messages further comprise a setting that affects an amount of power consumed by the at least one grid element ([0054] - - ALC controls smart appliances, e.g. raising or lowering set temperature; the set temperature affects amount of power consumed).

Regarding claim 33, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the measurement and verification is generated by at least one meter ([0063] - - ALD read meters; [0130] - - measurable and verifiable power consumption data;)

Regarding claim 34, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the at least one coordinating grid element includes at least one smart thermostat ([0054] - - smart thermostat).

Regarding claim 35, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the at least one grid element includes at least one climate control device, and wherein the set points include at least one temperature and/or at least one temperature range corresponding to the at least one climate control device ([0054] - - smart thermostat receives command and controls HVAC by raising or lowering the set temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 31, 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes) in view of Uselton et al. U.S. Pub. No. 2013/0090935 (hereinafter Uselton).

Regarding claim 22, Forbes teaches all the limitations of the base claims as outlined above. 

But Forbes does not explicitly teach: the measurement and verification is used to generate revenue grade metrology data associated with the amount of power actually reduced by the at least one grid element.

However, Uselton teaches:
the measurement and verification is used to generate revenue grade metrology data associated with the amount of power actually reduced by the at least one grid element ([0003] - - revenue grade meter; [0028] - - revenue grade metering; [0032] - - the revenue grade metrology is included in a database).

Forbes and Uselton are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating revenue grade meter, as taught by Uselton.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve metering accuracy, as suggested by Uselton ([0003]).

Regarding claim 31, Forbes teaches all the limitations of the base claims as outlined above. 

But Forbes does not explicitly teach: a database for storing information including revenue grade metrology data from at least one revenue grade meter or at least one revenue grade sub-meter relating to activities of the at least one grid element.

However, Uselton teaches:
a database for storing information including revenue grade metrology data from at least one revenue grade meter or at least one revenue grade sub-meter relating to activities of the at least one grid element ([0003] - - revenue grade meter; [0028] - - revenue grade metering; [0032] - - the revenue grade metrology is included in a database).

Forbes and Uselton are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating revenue grade meter, as taught by Uselton.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve metering accuracy, as suggested by Uselton ([0003]).

Regarding claim 36, Forbes teaches: a system for managing power information for generating operating reserves on an electric power grid comprising:
a server constructed and configured for communication over a network for communicating Internet Protocol (IP)-based messages with a plurality of grid elements (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming and power supplying devices; power consuming and power supplying devices are grid elements); and
a database for storing information including metrology data relating to activities of the plurality of grid elements; (Fig. 2, [0060] - - ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; [0091] - - smart meter communicates to ALD;) 
wherein the IP-based messages comprise an amount of power available to be reduced to the plurality of grid elements ([0063] - - the “how much” command requests information for the amount of power that can be reduced; therefore the response of “how much” command comprises an amount of power available to be reduced);
wherein the server initiates power control instructions causing the at least one of the plurality of grid elements to reduce consumed power ([0063] - - “Cut” command);
wherein a measurement and verification is generated for an actual reduction in consumed power for the at least one of the plurality of grid elements and wherein the plurality of grid elements includes at least one smart thermostat ([0063] - - “Read Meters” command; [0130] - - “The measurement data supplied by each active load client 300 may be verified by the utility or 3rd party”. [0054] - - smart thermostat).

But Forbes does not explicitly teach: 
revenue grade metrology data from at least one revenue grade meter or at least one revenue grade sub-meter.

However, Uselton teaches:
revenue grade metrology data from at least one revenue grade meter or at least one revenue grade sub-meter ([0003] - - revenue grade meter; [0028] - - revenue grade metering; [0032] - - the revenue grade metrology is included in a database).

Forbes and Uselton are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating revenue grade meter, as taught by Uselton.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve metering accuracy, as suggested by Uselton ([0003]).

Regarding claim 37, the combination of Forbes and Uselton teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the IP-based messages are transmitted to the at least one smart thermostat, and wherein the at least one smart thermostat is operable to reduce consumed power by the at least one of the plurality of grid elements based on the IP-based messages ([0054] - - smart thermostat receives command and controls HVAC by raising or lowering the set temperature based on the command).

Regarding claim 38, the combination of Forbes and Uselton teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the database is further operable to store the customer profiles associated with the at least one grid element, and wherein each of the customer profiles comprises customer energy consumption patterns ([0067] - - the ALD database stores customer preferences; customer preferences includes set points and maximum permitted variances; these are energy consumption patterns).

Regarding claim 39, the combination of Forbes and Uselton teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the IP-based messages include data relating to a change in state of the at least one grid element and/or a directive for a change in state of the at least one grid element ([0054] - - command to turn off the appliance).

Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes) in view of Uselton et al. U.S. Pub. No. 2013/0090935 (hereinafter Uselton) and in view of IPPOLITO et al. U.S. Pub. No. 2009/0326726 (hereinafter IPPOLITO).

Regarding claim 40, the combination of Forbes and Uselton teaches all the limitations of the base claims as outlined above. 

But the combination of Forbes and Uselton does not explicitly teach:

However, IPPOLITO teaches: the amount of power available to be reduced to the at least one grid element is aggregated to provide a minimum curtailment value ([0011], [0012] - - “the distributed demand response programs are aggregated into larger blocks of energy products that a wholesale power company may choose to utilize, trade, and leverage in the market.”)

Forbes, Uselton and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Forbes and Uselton, and incorporating aggregating data to reach a size of power trade block, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116